FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

     This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of October 31, 2002 and entered into by and among Joy
Global Inc., a Delaware corporation (“Company”), the financial institutions
listed on the signature pages hereof (collectively, the “Lenders”), Deutsche
Bank Trust Company Americas, as Agent (the “Agent”), Heller Financial, Inc. and
Fleet Capital Corporation as Co-Syndication Agents (the “Syndication Agents”),
CIT Group/Business Credit as Documentation Agent (the “Documentation Agent” and
together with the Agent and the Syndication Agents, the “Agents”) and, solely
for the purposes of Section 4 hereof, the guarantors listed on the signature
pages hereof (“Guarantors”) and is made with reference to that certain Amended
and Restated Credit Agreement dated as of June 25, 2002 (the “Credit
Agreement”), by and among Company, Lenders and Agents. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

RECITALS

     WHEREAS, Company has requested that Lenders and Agents amend the Credit
Agreement to modify certain financial covenants and to make certain other
changes as more specifically provided for herein; and

     WHEREAS, Company, Lenders and Agents deem it advisable to amend the Credit
Agreement as hereinafter provided.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


Section 1.   AMENDMENTS TO CREDIT AGREEMENT

1.1     Amendments to Section 1: Definitions

     (a)     Certain Defined Terms.    Subsection 1.1 of the Credit Agreement is
hereby amended by adding the following definitions, inserted in proper
alphabetical order:

     “Consolidated Fixed Charges” means, for any four-Fiscal Quarter period, the
sum (without duplication) of the amounts for such period of (i) Consolidated
Interest Expense (ii) scheduled principal payments in respect of Consolidated
Total Debt, (iii) provisions for taxes based on income, (iv) Restricted Junior
Payments, and (v) Consolidated Capital Expenditures, all of the foregoing as
determined on a consolidated basis for Borrower and its Subsidiaries in
conformity with GAAP.

--------------------------------------------------------------------------------

     “Consolidated Fixed Charge Coverage Ratio” means, for any four-Fiscal
Quarter period, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Fixed Charges for such period.

     (b)     Consolidated EBITDA.    The definition of “Consolidated EBITDA” in
subsection 1.1 of the Credit Agreement is hereby amended by adding the following
as clause (vii) thereof and renumbering the existing clause (vii) as clause
“(viii)”:

     “(vii) with respect to Fiscal Year 2003, cash restructuring charges not in
excess of $5,000,000,”


     1.2     Amendments to Section 7: Borrower’s Negative Covenants

     (a)     Liens and Related Matters.    Subsection 7.2A of the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(vi) thereof; (ii) deleting the period at the end of clause (vii) thereof and
substituting “; and” therefor; and (iii) adding a new clause (viii) at the end
thereof as follows:

     “(viii) Liens on the assets of Borrower or its Subsidiaries located in
China in an aggregate amount not to exceed $5,000,000.”

     (b)     Restricted Junior Payments.   Subsection 7.5 of the Credit
Agreement is hereby amended by deleting the text thereof in its entirety and
substituting the following therefor:

     “Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that so long as no Event of Default or
Potential Event of Default shall have occurred and be continuing or shall be
caused thereby, Borrower may (i) make regularly scheduled payments of interest
in respect of any Subordinated Indebtedness in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions
contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent permitted under subsection 7.15, (ii)
repurchase or redeem the Senior Subordinated Notes in accordance with the terms
of the Senior Subordinated Note Indenture if after giving pro forma effect to
such repurchase or redemption and to the incurrence of any Indebtedness in
connection with such repurchase or redemption, Borrower’s Consolidated Fixed
Charge Coverage Ratio as of the last day of the immediately preceding Fiscal
Quarter for which Borrower has delivered quarterly financial statements pursuant
to subsection 6.1(ii) (and Borrower shall deliver an Officer’s Certificate to
Agent setting forth such calculation at least three Business Days prior to such
repurchase or redemption) shall be in excess of 2.00:1.00, (iii) declare and
make dividend payments in respect of the stock of Borrower and repurchase stock
of Borrower; provided that the aggregate amount of all such dividends and
repurchases in any Fiscal Year shall not exceed the lesser (such lesser amount
being the “Maximum Permitted Stock Payments”) of (1) $25,000,000 or (2) 50% of
Consolidated Net Income of Borrower (if a positive number) for the immediately
preceding Fiscal Year; provided further that the Maximum Permitted Stock
Payments for any Fiscal Year shall be increased by an amount equal to the
excess, if any, of the Maximum Permitted Stock Payments for the previous Fiscal
Year (as adjusted in accordance with this proviso) over the actual amount of
dividend payments and/or repurchases of Borrower’s stock made in such previous
Fiscal Year; provided further that after giving effect to any such dividend or
repurchase Borrower shall be in pro forma covenant compliance and the aggregate
amount of all such dividend payments and stock repurchases made pursuant to this
clause (iii) shall not exceed $50,000,000, and (iv) purchase stock of Borrower
by way of a cashless exercise of options thereunder.”

--------------------------------------------------------------------------------

     (c)     Minimum Interest Coverage Ratio.    Subsection 7.6A of the Credit
Agreement is hereby amended by (1) adding the phrase “less interest income
received during such period” immediately after the phrase “(ii) Consolidated
Interest Expense” and (2) deleting the table contained therein and substituting
the following therefor:

      Period

--------------------------------------------------------------------------------

  Minimum Interest
Coverage Ratio

--------------------------------------------------------------------------------

“Four Fiscal Quarter period ending on the last day of the 4th Fiscal Quarter of
Fiscal Year 2002   2.00:1.00       Four Fiscal Quarter period ending on the last
day of the 1st Fiscal Quarter of Fiscal Year 2003   2.00:1.00       Four Fiscal
Quarter period ending on the last day of the 2nd Fiscal Quarter of Fiscal Year
2003   2.25:1.00             Four Fiscal Quarter period ending on the last day
of the 3rd Fiscal Quarter of Fiscal Year 2003   2.50:1.00       Four Fiscal
Quarter period ending on the last day of the 4th Fiscal Quarter of Fiscal Year
2003   2.75:1.00             Each four Fiscal Quarter period ending on the last
day of each Fiscal Quarter thereafter”   4.00:1.00

--------------------------------------------------------------------------------

     (d)     Maximum Leverage Ratio.    Subsection 7.6B of the Credit Agreement
is hereby amended by deleting the table contained therein and substituting the
following therefor:

      Period

--------------------------------------------------------------------------------

  Maximum Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

“From the first day of the 4th Fiscal Quarter to the last day of the 4th Fiscal
Quarter of Fiscal Year 2002   3.00:1.00       From the first day of the 1st
Fiscal Quarter to the last day of the 1st Fiscal Quarter of Fiscal Year 2003  
3.75:1.00       From the first day of the 2nd Fiscal Quarter to the last day of
the 2nd Fiscal Quarter of Fiscal Year 2003   3.50:1.00       From the first day
of the 3rd Fiscal Quarter to the last day of the 3rd Fiscal Quarter of Fiscal
Year 2003   3.25:1.00       From the first day of the 4th Fiscal Quarter to the
last day of the 4th Fiscal Quarter of Fiscal Year 2003   2.75:1.00       From
the first day of the 1st Fiscal Quarter of Fiscal Year 2004 to the Revolving
Loan Commitment Termination Date”   2.50:1.00


     (e)     Minimum Consolidated EBITDA.    Subsection 7.6C of the Credit
Agreement is hereby amended by deleting the table contained therein and
substituting the following therefor:

--------------------------------------------------------------------------------

      Period

--------------------------------------------------------------------------------

  Minimum Consolidated
EBITDA

--------------------------------------------------------------------------------

“Four Fiscal Quarter period ending on the last day of the 4th Fiscal Quarter of
Fiscal Year 2002   $90,000,000       Four Fiscal Quarter period ending on the
last day of the 1st Fiscal Quarter of Fiscal Year 2003   $63,000,000       Four
Fiscal Quarter period ending on the last day of the 2nd Fiscal Quarter of Fiscal
Year 2003   $65,000,000       Four Fiscal Quarter period ending on the last day
of the 3rd Fiscal Quarter of Fiscal Year 2003   $75,000,000       Four Fiscal
Quarter period ending on the last day of the 4th Fiscal Quarter of Fiscal Year
2003   $90,000,000       Each four Fiscal Quarter period ending on the last day
of each Fiscal Quarter thereafter”   $105,000,000


     (e)     Minimum Excess Availability.    A new subsection 7.6D is hereby
added to the Credit Agreement as follows:

   “D.     Minimum Excess Availability.    Borrower shall not permit the
Consolidated Borrowing Base to exceed the Total Utilization of Revolving Loan
Commitments by less than $50,000,000 at any time during Fiscal Year 2003.”


Section 2.   CONDITIONS TO EFFECTIVENESS

     Section 1 of this Amendment shall become effective as of the date hereof,
upon the prior or concurrent satisfaction of all of the following conditions
precedent (the date of the satisfaction of such conditions being referred to
herein as the “First Amendment Effective Date”):

     (a)     Company’s Deliveries.    On or before the First Amendment Effective
Date, Company shall deliver to Lenders the following, each, unless otherwise
noted, dated the First Amendment Effective Date:

     1.     Signature and incumbency certificates of the officers executing this
Amendment; and

--------------------------------------------------------------------------------

     2.     This Amendment executed by each Loan Party.

     (b)     Execution by Lenders.    Requisite Lenders shall have executed this
Amendment.

     (c)     Corporate Proceedings.    On or before the First Amendment
Effective Date, all corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto not
previously found acceptable by Agent, acting on behalf of Lenders, and its
counsel shall be satisfactory in form and substance to Agent and such counsel,
and Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agent may reasonably request.

     (d)     Fee.   On or before the First Amendment Effective Date, Company
shall pay to each Lender consenting to this Amendment on or prior to Noon, Los
Angeles time, on December 13, 2002, an amendment fee equal to 0.10% of such
Lender’s Revolving Loan Commitments, in each case as in effect on the First
Amendment Effective Date.


Section 3.   REPRESENTATIONS AND WARRANTIES

     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, Company represents and warrants
to each Lender that the following statements are true, correct and complete:

     (a)     Corporate Power and Authority.    Each Loan Party has all requisite
corporate power and authority to enter into this Amendment, Company has all
requisite corporate power and authority to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

     (b)     Authorization of Agreements.    The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each Loan Party party thereto.

     (c)     No Conflict.   The execution and delivery by each Loan Party of
this Amendment and the performance by Company of the Amended Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Certificate or
Articles of Incorporation or Bylaws of Company or any of its Subsidiaries or any
order, judgment or decree of any court or other agency of government binding on
Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of Company or any of its
Subsidiaries.

--------------------------------------------------------------------------------

     (d)     Governmental Consents.    The execution and delivery by each Loan
Party of this Amendment and the performance by Company of the Amended Agreement
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body.

     (e)     Binding Obligation.    This Amendment has been duly executed and
delivered by each Loan Party, the Amended Agreement has been duly executed and
delivered by Company and each of this Amendment and the Amended Agreement are
the legally valid and binding obligations of each Loan Party party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

     (f)     Incorporation of Representations and Warranties From Credit
Agreement.   The representations and warranties contained in Section 5 of the
Credit Agreement are incorporated herein by this reference and are and will be
true, correct and complete in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

     (g)     Absence of Default.    After giving effect to this Amendment, no
event has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.


Section 4.   ACKNOWLEDGEMENT AND CONSENT OF GUARANTORS

     Each of Company and each Guarantor is a party to certain Collateral
Documents and in the case of the Guarantors the Guaranties, in each case as
amended through the First Amendment Effective Date. Company and Guarantors are
collectively referred to herein as the “Credit Support Parties”, and such
Collateral Documents and Guaranties are collectively referred to herein as the
“Credit Support Documents”.

     Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all “Obligations”, “Guaranteed
Obligations” and “Secured Obligations”, as the case may be (in each case as such
terms are defined in the applicable Credit Support Document), including without
limitation the payment and performance of all such “Obligations”, “Guaranteed
Obligations” or “Secured Obligations”, as the case may be, in respect of the
Obligations of Company now or hereafter existing under or in respect of the
Amended Agreement and the Notes defined therein.

     Each Credit Support Party acknowledges and agrees that any of the Credit
Support Documents to which it is a party or by which it is otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment. Each Credit Support Party
represents and warrants that all representations and warranties contained in the
Amended Agreement and the Credit Support Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the First Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

--------------------------------------------------------------------------------

     Each Credit Support Party (other than Company) acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Credit Support Party to any future amendments to the Credit Agreement.


Section 5.   MISCELLANEOUS

     (a)     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

          (i)     On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Agreement.

          (ii)     Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

          (iii)     The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

     (b)     Fees and Expenses.    All costs, fees and expenses as described in
subsection 10.2 of the Credit Agreement with respect to this Amendment shall be
for the account of Company.

     (c)     Headings.   Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

     (d)     Applicable Law.   THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

--------------------------------------------------------------------------------

     (e)     Counterparts.   This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of page intentionally left blank]











--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

      COMPANY:       JOY GLOBAL, INC., a Delaware corporation          
By:                                                     
     Title:                                                          GUARANTORS:

AMERICAN ALLOY CORPORATION
BENEFIT, INC.
HARNISCHFEGER CORPORATION
JOY TECHNOLOGIES, INC.
THE HORSBURGH & SCOTT COMPANY
HARNISCHFEGER WORLD SERVICES CORPORATION
RCHH, INC.
SOUTH SHORE CORPORATION
SOUTH SHORE DEVELOPMENT, LLC


By:                                                     
     Title:                                       




HARNISCHFEGER TECHNOLOGIES, INC.
HCHC UK HOLDINGS, INC.
HCHC, INC.
JOY MM DELAWARE, INC.
JTI UK HOLDINGS, INC.
DOBSON PARK INDUSTRIES, INC.
HIHC, INC.


By:                                                      
     Title:                                        


--------------------------------------------------------------------------------

            LENDERS:

DEUTSCHE BANK TRUST COMPANY
AMERICAS, individually and as Agent


By:                                                     
     Title:                                       











--------------------------------------------------------------------------------

                                                                              
      


By:                                                     
     Title:                                       